Detailed Action
This action is in response to the continuation of Application #15/583,624 filed on March 25, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to one or more abstract ideas without significantly more. The claim(s) recite(s) mathematical relations and mental steps. This judicial exception is not integrated into a practical application because there are no additional elements as to how the abstract ideas are integrated into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the recitation of computer as a generic tool.
Claim 1 appears to be directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea.  One can use the “handle” as recited in claims  and as described in applicant’s disclosure by visually looking at the row of a table on the interface of a computer. The row of the table is already presented to a user and no specific steps or limitations are present in the claim as to how updating takes place, other than generally linking the data structure to updating . See MPEP 2106.05(d)(II) Versata. No additional elements are found in claim 1 that contribute toward the specificity of “updating” other than a person of ordinary skills manipulating the rows of a table and the attributes of the table visually and using the computer as a generic tool.
For Step 2A Prong Two and Step 2B, (use of processors to receive, generate, associate, and classify would constitute use of a generic computer used as tool to implement the abstract idea discussed above) see also MPEP 2106.05(g), including i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
The reasons set forth above are applicable to claims 8 and 15 as well.

                                                Double Patenting
1.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 	Claims 1-20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,327,965 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 1, 8 and 17 of the patent recites “receiving a plurality of data tables; determining, based on a selection at a user interface of at least one graphical object associated with a first value, a selection state for each row of a plurality of rows of each data table of the plurality of data tables; generating, for the first value, a first handle comprising: an indication of the selection state and a column and a row for each row of each data table of the plurality of data tables, wherein the selection state for each row of each data table indicates an association with the first value or a lack of an association with the first value; and performing one or more operations on the first handle, wherein performing the one or more operations on the first handle comprises performing a PAGE operation to retrieve one or more data values from the plurality of data tables based on the first handle.” 

The current application #17/704,737 recites a similar “determining, by a computing device, one or more changes to a plurality of data tables; determining, based on the one or more changes, an updated selection state for a first attribute of a plurality of attributes, wherein the plurality of data tables are associated with the plurality of attributes; and causing, based on the updated selection state, a handle associated with the first attribute to be updated, wherein the handle comprises an indication of an initial selection state..”

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. No. 11,327,965 B2 to arrive at claims 1- 20 of the instant application, because the program product comprising a computer readable storage medium having computer readable program code and executable by a computing processor would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolge et al. (US 2013/0159901 A1) in view of Ramos: Paging a Query with SQL Server, 31, March 2014 (2014-03-31-2014).

Regarding claim 1, Wolge discloses “A method comprising: determining, by a computing device, one or more changes to a plurality of data tables; (See Fig. 1, which comprises a number of data tables (Tables 1-5). Each data table contains data values of a number of data variables/changes.)
“determining, based on the one or more changes, an updated selection state for a first attribute of a plurality of attributes, wherein the plurality of data tables are associated with the plurality of attributes;” (See Fig.1- Fig. 2 and [004], [0044]) (Method can comprise generating a plurality of selection states, each one of the plurality of the selection states representing a first state space; applying a selection state of the plurality of selection states contained in the first state space resulting in an instantiated graphical object; and copying the instantiated graphical object into a second state space.
A database, as shown in FIG. 1, comprises a plurality of data tables (Tables 1-5). Each data table contains data values of a number of data variables. For example, in Table 1 each data record contains data values of the data variables “Product”, “Price” and “Part”. Similarly, in Table 2 each data record contains values of the variables “Date”, “Client”, “Product” and “Number”.)

 But Wolge does not explicitly discloses “and causing, based on the updated selection state, a handle associated with the first attribute to be updated, wherein the handle comprises an indication of an initial selection state.”

However, Ramos teaches “and causing, based on the updated selection state, a handle associated with the first attribute to be updated, wherein the handle comprises an indication of an initial selection state.” (See Ramos: Introduction and Pg. 2 Section Paging SQL Server 2012, wherein retrieval is based on value handles. Page operations are executed within a SELECT statement. A SELECT statement, and including conditions in your WHERE clause so that the user can retrieve only the data that is really needed. Factors that require a query to retrieve only the data that will be displayed in the User Interface screen, excluding the extra that maybe used in another page, displaying of a "Grid View" or "Report”.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Wolge (Alternative states in associative information mining and analysis) with Ramos (Paging a Query with SQL Server) in order to allow for optimizing the data returned by a query, removing unnecessary fields from a SELECT statement, and including conditions so that the user can retrieve only the data that really needed. See Ramos, Introduction. 

One having ordinary skill would also be motivated to combine Wolge and Ramos, in view of the suggestions provided by Ramos in the introduction, which suggests that it is very important in the critical conditions for small companies, with limited hardware or software, as well as the places where internet access is limited and slow in order to reduce network traffic data.

Regarding claim 2, Wolge in view of Ramos discloses “The method of claim 1, wherein the updated selection state for the first attribute comprises an indication of one or more rows of the plurality of data tables comprising data associated with the first attribute.” (See Fig. 1; See also Ramos: Introduction and Pg. 2 Section Paging SQL Server 2012, wherein retrieval is based on value handles. Page operations are executed within a SELECT statement. A SELECT statement, and including conditions in your WHERE clause so that the user can retrieve only the data that is really needed. Factors that require a query to retrieve only the data that will be displayed in the User Interface screen, excluding the extra that maybe used in another page, displaying of a "Grid View" or "Report”.)

Regarding claim 3, Wolge in view of Ramos discloses “The method of claim 2, wherein the updated selection state differs at least partially from the initial selection state based on the one or more changes.” (See Fig. 1 and Fig. 2) (See [0148]) (The methods and systems provide a method of logically combining data in different state spaces by the use of logical operators known from Boolean algebra: [0149] +=UNION (A+B contains all elements of both A and B) [0150] *=INTERSECT (A*B contains all elements of A that also belong to B) [0151] -=DIFF (A-B contains all elements of A that do not belong to B) [0152] /=XOR (A/B contains all elements that are only found in one of A and B).

Regarding claim 4, Wolge in view of Ramos discloses “The method of claim 1, wherein the updated selection state comprises an indication of one or more rows of the plurality of data tables that are not indicated by the initial selection state for the first attribute.” (See Fig. 4, [0056], [0133]) (Combining multiple sets through the use of mathematical operators such as Union, Intersection and Exception. The appropriate data record is rapidly found, and the result of the evaluation is aggregated in the aggregation field.)

Regarding claim 5, Wolge in view of Ramos discloses “The method of claim 1, wherein determining the one or more changes to the plurality of data tables comprises: receiving an indication of a selection at a user interface of a graphical object associated with the first attribute; causing, based on the selection at the user interface, one or more operations to be performed on data associated with the first attribute; modifying, based on a result of the one or more operations, one or more rows of the plurality of data tables comprising data associated with the first attribute; and determining, based on the modified one or more rows, the one or more changes.” (See Fig.1- 4, [0056], [0133]) (Combining multiple sets through the use of mathematical operators such as Union, Intersection and Exception. The appropriate data record is rapidly found, and the result of the evaluation is aggregated in the aggregation field. Rendering a second user interface element associated with a second state space representing a second selection state.)

Regarding claim 6, Wolge in view of Ramos discloses “The method of claim 1, wherein determining the one or more changes to the plurality of data tables comprises at least one of: receiving one or more modifications to data associated with the first attribute; or receiving new data associated with the first attribute.” (See Fig. 1-2)

Regarding claim 7, Wolge in view of Ramos discloses “The method of claim 1, further comprising: determining, for each attribute of the plurality of attributes, an initial selection state comprising an indication of one or more rows of the plurality of data tables comprising data associated with the corresponding attribute; and generating, for each attribute of the plurality of attributes, a handle comprising an indication of the initial selection state for the corresponding attribute.” (See Fig. 1-3 and See Ramos: Introduction and Pg. 2 Section Paging SQL Server 2012, wherein retrieval is based on value handles. Page operations are executed within a SELECT statement. A SELECT statement, and including conditions in your WHERE clause so that the user can retrieve only the data that is really needed. Factors that require a query to retrieve only the data that will be displayed in the User Interface screen, excluding the extra that maybe used in another page, displaying of a "Grid View" or "Report”.)


As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “An apparatus comprising: one or more processors, and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:” (See [006], device for data analysis can comprise a memory having computer-executable instructions encoded thereon; and a processor functionally coupled to the memory and configured, by the computer-executable instructions)

As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected. 

As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

As per claim 14, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer-readable storage medium comprising processor- executable instructions that, when executed by one or more processors of a computing device, cause the computing device to:” (See [0081]) (may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium. More particularly, the present methods and systems may take the form of web-implemented computer software. Any suitable computer-readable storage medium may be utilized.)

As per claim 16, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 17, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 18, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

 	As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.


                      		Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154         

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154